986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Samuel W. SCOTT, Appellant,v.TYSON FOODS, INC., Appellee.
No. 92-2299.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 4, 1993.Filed:  March 1, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Samuel W. Scott appeals from the district court's1 judgment in favor of Tyson Foods, Inc., entered following a bench trial in this Title VII action.  We affirm.


2
Scott, an African-American male with a college degree, has worked for Tyson on the "line" at the Clarksville, Arkansas, processing plant since 1985.  Scott presented evidence at the trial that he applied for the position of field technician in September 1987;  he was denied the position on the basis of his race;  and Tyson hired instead a white male with a college degree, but with no previous poultry experience.  Tyson introduced evidence that it did not promote Scott because of his unsatisfactory attendance record.  The district court found that, although Scott had made a prima facie case of discrimination, Tyson had articulated a legitimate and nondiscriminatory reason for not promoting Scott, and Scott had not proven that the reason he was not promoted was pretextual.


3
We review a district court's factual findings under the clearly erroneous standard.  See Fed.  R. Civ. P. 52;  Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).  To conclude that findings of fact are clearly erroneous, our review of the record must leave a definite and firm conviction that a mistake has been made.   See Anderson, 470 U.S. at 573.  Upon careful review of the record, we conclude that the district court's findings were not clearly erroneous.


4
The judgment is affirmed.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas